Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Claims 1, 14, 24-31, 36, and 38-43 are pending for examination.
Claims 32-34, 44, and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. Applicants respectfully disagreed that one skilled in the art could have conceived of the claimed sequences in the pending claims.  Moreover, Applicants argued that “[t]he cited prior art references do not teach or suggest the exact claimed CAR sequences For at least this reason, the obviousness rejections as applied to claims 1, 14, 24-31, 36, and 38-43 should be withdrawn. Applicant further submits that the cited prior art references would not have been sufficient to lead the skilled artisan to reasonable expect that the claimed CAR sequences would be specific to CD19; nor that they would have cytolytic properties.”
Contrary to Applicant’s assertions, Schneider et al. describe the construction of CARs targeting CD19 and CD20.  The anti-CD19 CAR construct was generated by linking single chain fragment variable region of monoclonal antibody FMC-63 (CD19) of Leu-16 (CD20) in frame to CD8 hinge and transmembrane domain, the 4-1BB (CD137) signaling domain and the CD3 zeta signaling domain, see Figure 1 of this reference.  The structure of the prior art anti-CD19 CAR has the same structure as the construct described in the specification as filed at Figure 1.   The individual sequences of each component of the CAR constructs described in Schneider et al. are known in the art.  Additionally, the methods of Schneider et al. involve CD19 sequences derived from the same mouse hybridoma cell line used in the instant specification.  See the following (page 3 of 17 of Schneider et al.):
Creation of Chimeric Antigen Receptor (CAR) – expressing vectors CAR antigen-binding domains, scFv, sequences were derived from the mouse hybridoma FMC-63 for CD19 (FMC-63: AA 1-267, GenBank ID: HM852952.1) and Leu-16 for CD20 [11], entire sequence of VL and VH), as in Additional files section. CAR19A, CAR19B and CAR20A were generated by linking scFv of each antibody in frame to CD8 hinge and transmembrane domains (AA 123-191, Ref sequence ID NP_001759.3), 4-1BB (CD137, AA 214-255, UniProt sequence ID Q07011) transactivation domain and CD3 zeta signaling domain (CD247, AA 52-163, Ref sequence ID: NP_000725.1.). Constructs 19A and 19B were identical, except for the flexible linker connecting the variable H and L chains of the scFv binding domain, employing the Whitlow linker in 19A [12] and a (GGGGS)3 linker in 19B. Tandem targeting constructs, CAR1920 and CAR2019, were generated in a similar manner. The scFv regions of 19A and 20A were linked in sequence by a flexible interchain linker (GGGGS)5, followed by CD8, 4- 1BB and CD3 zeta domains. Leader sequence from human granulocyte macrophage colony stimulating factor receptor alpha subunit was included in all constructs, as described in [13]. CAR constructs sequences were codon optimized (DNA2.0, Newark, CA) and cloned into a third generation lentiviral plasmid backbone (Lentigen Technology Inc., Gaithersburg, MD) under the regulation of a human EF-1α promoter. Lentiviral vector (LV) containing supernatants were generated by transient transfection of HEK 293 T cells, as previously described [14]. Harvested pelleted lentiviral supernatants were stored at −80 °C.”


The instant specification teaches the use of the same sequences used in Schneider et al. for the construction of the CD19 CAR molecules disclosed in the present invention.  The specification as filed teaches the following (see page 68):  Creation of Chimeric Antigen Receptor (CAR) - Expression Vectors CAR antigen-binding domains, ScFv, sequences were derived from human anti-CD19 ScFv fragments. CAR T constructs were generated by linking the binder sequence in frame to CD8a linking and transmembrane domains (UniProt sequence ID P01732, aa 138-206), and then to 4-1BB (CD137, aa 214-255, UniProt sequence ID Q07011) signaling domain and CD3 zeta signaling domain (CD247, aa 52-163, Ref sequence ID: NP_000725.1). CAR constructs sequences were cloned into a third generation lentiviral plasmid backbone (Lentigen Technology Inc., Gaithersburg, MD).
Therefore, contrary to Applicant’s assertions, it would have been a simple matter of routine experimentation for a person of ordinary skill in the art to compile these known sequences described in Schneider et al. into the constructs presently claimed, and further to test them for cytolytic activity.
Moreover, with respect to Chen et al., this reference also discloses an anti-CD19 CAR (Claim 44, Example 3) comprising a CD8 alpha transmembrane domain (see ¶ [0224]), an intracellular domain derived from 41BB (CD137), and a signaling domain derived from CD3-zeta (see claims 46, 49-50 of this document).  Chen et al. further teach a genetically modified T cell comprising a vector expressing the chimeric antigen receptor was effective in causing cytolysis of CD19-expressing cancer and in vivo tumor regression (Figure 13 and 17 of Chen et al.).
As previously stated, absent unexpected properties associated with the particular sequences of SEQ ID NO: 20, 22, 24, 26, 28, 30, 32 or 34, a person of ordinary skill in the art following the teachings of Schneider et al. or Chen et al. could have easily conceived the cited sequences.  Moreover, as per MPEP 2112.01, “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911... F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Applicants have not provided any evidence of unexpected properties associated with the particular sequences of anti-CD19 CARs according to the present invention.  The prior art discloses the overall general structure of the claimed anti-CD19 CARs, and further teaches the expectation that these prior art CARs would be expected to effective against tumor cells expressing CD19, see both Schneider et al. and Chen et al.









The previous rejection is set forth below:
Claims 1,14, 24-31, 36, and 38-43 stand rejected under 35 U.S.C. 103 as being obvious over Schneider et al. (Published online 2017 May 16; see IDS 09/08/2021, reference #2) and Chen et al. WO2016/033570A1.  (It is noted that claims 36 and 38-43 were rejected in the body of the rejection of record at ¶ #31 in the Office Action mailed 01/19/2022).
Regarding claims 1, and 14, Schneider et al. describe the construction of CARs targeting CD19 and CD20.  The anti-CD19 CAR construct was generated by linking single chain fragment variable region of monoclonal antibody FMC-63 (CD19) of Leu-16 (CD20) in frame to CD8 hinge and transmembrane domain, the 4-1BB (CD137) signaling domain and the CD3 zeta signaling domain, see Figure 1 of this reference.  The structure of the prior art anti-CD19 CAR has the same structure as the construct described in the specification as filed at Figure 1.  
See the prior art Figure 1:

    PNG
    media_image1.png
    81
    312
    media_image1.png
    Greyscale

Figure 1 of the instant application describes the CAR constructs of the instant application as having the following structure: 

    PNG
    media_image2.png
    282
    668
    media_image2.png
    Greyscale

Regarding claims 36, and 38-43 Schneider et al. teach that a composition comprising genetically modified T cell comprising a vector expressing the CAR causes cytolysis of CD19-expressing cancer cells, and further results in in vivo tumor regression, see Figures 4 and 6.
Regarding claims 24-31, Schneider et al. describe lentiviral vectors used to express the anti-CD19 CAR sequences, wherein the construct comprises a human EF-1a promoter, and the CAR construct was codon optimized, see page 3, 1st full ¶. The constructs were transfected into primary human CD8+ T cells. (Page 3, 2nd full ¶).
Chen et al. recites a chimeric antigen receptor for CD19 (Claim 44, Example 3), and that is derived from CD8, such as CD8 alpha, can be used as a transmembrane domain (see ¶ [0224]), comprising an intracellular domain derived from 41BB (CD137), and a signaling domain derived from CD3-zeta (see claims 46, 49-50 of this document).  Chen et al. further teach a genetically modified T cell comprising a vector expressing the chimeric antigen receptor was effective in causing cytolysis of CD19-expressing cancer and in vivo tumor regression (Figure 13 and 17 of Chen et al.).
Regarding claims 24-25, Chen et al. teach wherein the vector construct is a lentiviral vector, see page 66, ¶ [0279].
Regarding claims 28-31 Chen et al. teach wherein the T cells are CD8+, see page 70, the cells could be obtained from human patients, see page 63, ¶ [0269].
Schneider et al. and Chen et al. do not explicitly disclose the exact nucleic acid sequence of the constructs encoding the CAR sequences of SEQ ID NO: 20, 22, 24, 26, 28, 30, 32 or 34.  However, it is clear that the overall structure of the anti-CD19 CAR of these references is identical to the anti-CD19 CAR of the instant invention.
Absent evidence to the contrary, since the prior art CAR constructs are known in the art to be useful to cause cytolysis of CA19 expressing cancer cells, and result in tumor regression in vivo, it would have been obvious to a person of ordinary skill in the art at the effective filing date to have obtained other CAR constructs with the same or similar function by routine experimentation.  Absent unexpected properties associated with the particular sequences of SEQ ID NO: 20, 22, 24, 26, 28, 30, 32 or 34, a person of ordinary skill in the art following the teachings of Schneider et al. or Chen et al. could have easily conceived the cited sequences.  Moreover, as per MPEP 2112.01 “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
36. (Currently Amended) A pharmaceutical composition comprising  a population of isolated human T cells, wherein the isolated T cells comprise a nucleic acid sequence that encodes the chimeric antigen receptor (CAR) of claim 14 and wherein the isolated T cells are  isolated from a human having a cancer.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 36 recites the broad recitation “the isolated T cells,” and the claim also recites “isolated human T cells,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633